Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 05/11/2021.
Claims 1-4, 9-11, 15-17, and 21-30 are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. Scott Shigeta (Reg. No. 50,398), and Examiner Linh Pham, on May 18, 2021.  Applicant’s representative, Mr. Shigeta has agreed and authorized the Examiner to cancel claims 1, 9, 15, and claims 25-30 are newly added..
Claims
Replacing claims 1-30 as following:	
1.	(Currently Amended) A computing device, comprising: 
a processor; and 
a memory storing instructions executable by the processor to: 
present a user interface (UI), the UI comprising: 
a canvas, having a first graphical region and a second graphical region configured for receiving heterogenous objects placed on the canvas in an unstructured manner, the objects having associated logical representations, and 
the first graphical region, wherein the first graphical region is configured to receive the logical representations from a data source and present the objects [[in]] using a [[first]] visual representation or a second visual representation based upon the logical representations associated with the objects, wherein the logical representations define properties for the objects; 
receive a user input graphically moving an object of the objects [[into]] from the first graphical region [[from]] to the second graphical region of the canvas; and 
responsive to receiving the user input for graphically moving the object [[into]] from the first graphical region [[from]] to the second graphical region of the canvas, modify [[a]] the logical representation associated with the object, update the data source with the modified logical representation and display the object in the [[first]] second graphical region using a third visual representation based on the modified logical representation associated with the object. 
2.	(Original) The computing device of claim 1, wherein the memory stores further instructions executable by the processor to present the object in the first region in the second visual representation based on the modified logical representation associated with the object.  
3.	(Original) The computing device of claim 1, wherein the first region is further configured to modify the first visual representation based upon one or more capabilities of the computing device.
4.	(Original) The computing device of claim 1, wherein the memory stores further instructions executable by the processor to: receive user input for moving an object from the canvas to the first region; and responsive to receiving the user input for moving the object from the canvas to the first region, modify the logical representation associated with the moved object.  
5.	(Cancelled).  
6.	(Cancelled)  
7.	(Cancelled) Serial No.: 16/377,580-3- Arty Docket No.: MS1-9328US Atty/Agent: Scott ShigetaNewport IP, LLC  
8. 	(Cancelled) 
9.	(Currently Amended) A computer-implemented method, comprising: 
presenting a user interface (UI), the UI comprising a canvas having a first graphical region and a second graphical region configured for receiving heterogenous objects placed on the canvas in an unstructured manner, the objects having associated logical representations, and 
the first graphical region configured to display an object in a first visual representation or a second visual representation, based on a logical representation associated with the object, wherein the logical representations define properties for the object, the logical representation being stored at a data source and wherein the first graphical region is configured to receive the logical representations from the data source; 
displaying the object in the first visual representation in the first graphical region based on the logical representation associated with the object; 
determining that the logical representation of the object has changed at the data source in response to a user input for graphically moving the object into the first graphical region from the second graphical region of the canvas; and 
responsive to determining the logical representation has changed at the data source, displaying the object in a third visual representation in the first graphical region based on the changed logical representation associated with the object.
  10.	(Original) The computer-implemented method of claim 9, further comprising: receiving user input moving a second object into the first region; and Serial No.: 16/377,580-4- Arty Docket No.: MS1-9328US Atty/Agent: Scott ShigetaNewport IP, LLCresponsive to receiving the user input moving the second object into the first region, displaying the second object in the first visual representation in the first region based on a logical representation associated with the second object.  
11.	(Original) The computer-implemented method of claim 9, wherein the first region is further configured to modify the first visual representation based upon one or more capabilities of the computing device. 
 12.	(Cancelled) 
13.	(Cancelled)  
14.	(Cancelled) 
15.	(Currently Amended) A computer-readable storage medium having computer- executable instructions stored thereupon which, when executed by a processor, cause the processor to: 
display a user interface (UI), the UI comprising a canvas having a first graphical region, and a second graphical region, the first graphical region configured to display an object in a first visual representation or a second visual representation based on a logical representation associated with the object, wherein the logical representations define properties for the object and wherein the first graphical region is configured to receive the logical representation from a data source; 
receive a user input graphically moving an object 
responsive to receiving the user input for graphically moving the object to the second graphical region of the canvas, display the object in the first visual representation in the first region based on the logical representation associated with the object; 
receive user input requesting to display the object in [[the]] a second visual representation; and responsive to receiving the user input requesting to display the object in the second visual representation, update the data source with a modified logical representation and display the object in [[the]] a second visual representation in the second graphical region using a third visual representation based on the modified logical representation associated with the object.
16.	(Original) The computer-readable storage medium of claim 15, having further computer-executable instructions stored thereupon to modify the logical representation associated with the object when moving the object into the first region.  
17.	(Original) The computer-readable storage medium of claim 15, wherein the user interface further comprises a second region on the canvas, and wherein the computer-readable storage medium has further computer-executable instructions stored thereupon to: receive user input moving the object from the first region to the second region; and responsive to receiving the user input moving the object from the first region to the second region, display the object in the second region in a third visual representation based on the logical representation associated with the object.  
18.	(Cancelled)
19.	(Cancelled) 
20.	(Cancelled) 
21.	(Previously Presented) The computing device of claim 1, wherein the properties of the logical representation comprise at least one of, a type of object, a creator of the objects, or a creation date of the objects.  
22.	(Previously Presented) The computing device of claim 1, wherein the properties of the logical representation comprise a data structure defining modifications to the visual representation of the object in the first region.  
23.	(Previously Presented) The computing device of claim 1, wherein the first region is further configured to sort, filter, arrange, or otherwise operate on the objects based upon the associated logical representations.  
24.	(Previously Presented) The computing device of claim 1, wherein the canvas comprises a plurality of regions wherein the individual regions are configured to modify one or more properties of the logical representation responsive to a user input for moving the object into a region of the individual regions.
25.	(New) The computing device of claim 1, wherein the user interface further comprises a third graphical region on the canvas, and wherein the memory stores further instructions executable by the processor to: 
receive user input moving the object from the second region to the third region; and 
responsive to receiving the user input moving the object from the second region to the third region, displaying the object in the second region using a second modified visual representation based on the logical representation associated with the object.		
26.	(New) The computing device of claim 1, wherein the memory stores further instructions executable by the processor to:
receive user input resizing a graphical region on the canvas to generate a changed size of the graphical region; and
responsive to receiving the user input resizing the graphical region, modify an arrangement of one or more visual representations of one or more objects within the graphical region to accommodate a new size or a new shape of the graphical region, the modification of the arrangement of the one or more visual representations maintaining an order of the one or more visual representations while moving the one or more visual representations to remain in the new size or the new shape of the graphical region.
27.	(New) The method of claim 9, wherein the user interface further comprises a third graphical region on the canvas, and wherein the memory stores further instructions executable by the processor to: 
receive user input moving the object from the second region to the third region; and 
responsive to receiving the user input moving the object from the second region to the third region, displaying the object in the second region using a second modified visual representation based on the logical representation associated with the object.
28.	(New) The method of claim 9 further comprising:
receiving user input resizing a graphical region on the canvas to generate a changed size of the graphical region; and
responsive to receiving the user input resizing the graphical region, modifying an arrangement of one or more visual representations of one or more objects within the graphical region to accommodate a new size or a new shape of the graphical region, the modification of the arrangement of the one or more visual representations maintaining an order of the one or more visual representations while moving the one or more visual representations to remain in the new size or the new shape of the graphical region.
29.	(New) The computer-readable storage medium of claim 15, wherein the user interface further comprises a third graphical region on the canvas, and wherein the memory stores further instructions executable by the processor to: 
receive user input moving the object from the second region to the third region; and 
responsive to receiving the user input moving the object from the second region to the third region, displaying the object in the second region using a second modified visual representation based on the logical representation associated with the object.
30.	(New) The computer-readable storage medium of claim 15, wherein the memory stores further instructions that, when executed by a processor, cause the processor to:
receive user input resizing a graphical region on the canvas to generate a changed size of the graphical region; and
responsive to receiving the user input resizing the graphical region, modify an arrangement of one or more visual representations of one or more objects within the graphical region to accommodate a new size or a new shape of the graphical region, the modification of the arrangement of the one or more visual representations maintaining an order of the one or more visual representations while moving the one or more visual representations to remain in the new size or the new shape of the graphical region.
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for providing templates and regions that allows user modifies the logical representations associated with objects and generating visual representation of objected based upon their logical representations. 
The references recited in the IDS submitted on 05/11/2021, Willson et al., (US 2014/0282077) is directed to a method/system for capturing ideas and building digital content onto electronic notes and allowing for marking directly on the e-board.   Pachikov et al., (US 2013/0212463) is directed to a method/system for determining at least one particular action to be performed based on the content of the at least one of the notes, and automatically performing the at least one particular action.  Reuschel et al., (US 2013/0047093) is directed a method/system for updating digital collaboration whiteboard object. Patton et al., (US 2007/0239828) is directed to a method/system for facilitating a collaborative task undertaken by a plurality of users, where each of the users uses a networked computing device that displays a user interface including a public panel representing a shared workspace and a private panel representing a personal workspace.  Exelsson et al (US 10,698,560) is directed to a method/system for displaying visual representations of digital notes and one or more group images representing one or more groups on a user interface, where each group may include one or more digital notes.  The closest prior art, as previously, Milvaney is directed to a method/system for a method/system for extending emoji reactions into file specific content.  Yu et al., (“Yu,” US 2018/0314882) is directed to a method/system for displaying digital notes on a digital whiteboard, wherein of each the plurality of digital notes at a location on based on the at least one category.  Breedvelt-Schouten et al., (“Breedvelt-Schouten, US 2015/0248212”) is directed to a method/system for outputting a plurality of overlay elements as part of the GUI; wherein each of the plurality of overlay elements comprising a respective boundary that forms a respective path from the start location to a respective graphical representation of a respective spatial location from the set of spatial locations.  Calwell et al., (“Calwell,” US 2014/0365918) is directed to a method and system for displaying dynamically updated content on whiteboard.   However, none of Wilson et al., Pachikov et al., Reuschel et al., Patton et al., Exelsson et al., Lee, Milvaney, Yu, Breedvekt-Schouten and Calwekk teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 9, and 15.   For example, none of the cited prior art teaches or suggest the steps of a canvas, receiving heterogenous objects placed on the canvas in an unstructured manner, the objects having associated logical representations, and the first graphical region, wherein the first graphical region is configured to receive the logical representations from a data source and present the objects using a visual representation or a second visual representation based upon the logical representations associated with the objects, wherein the logical representations define properties for the objects; receive a user input graphically moving an object of the objects from the first graphical region to the second graphical region of the canvas; and responsive to receiving the user input for graphically moving the object from the first graphical region to the second graphical region of the canvas, modify the logical representation associated with the object, update the data source with the modified logical representation and display the object in the second graphical region  using a third visual representation based on the modified logical representation associated with the object.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174